37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
L. RUTHER, Plaintiff Appellant,v.US SPRINT COMMUNICATIONS COMPANY, Defendant Appellee.
No. 93-2252.
United States Court of Appeals, Fourth Circuit.
Submitted January 3, 1994.Decided October 7, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (MISC-93-131-5-BR)
L. Ruther, appellant pro se.
E.D.N.C.
AFFIRMED.
Before WIDENER and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's order denying leave to proceed in forma pauperis because Appellant's claims are frivolous under 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss this appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED